O’Donnell, J.,
dissenting.
{¶ 25} I respectfully dissent. The plain language of R.C. 4123.512 states that it applies retroactively and division (D), at issue here, is remedial, rather than substantive, in nature. Accordingly, my view of this statutory application differs from the majority’s.
{¶ 26} R.C. 1.48 provides: “A statute is presumed to be prospective in its operation unless expressly made retrospective.” See Van Fossen v. Babcock Wilcox Co. (1988), 36 Ohio St.3d 100, 105, 522 N.E.2d 489. While Section 28, Article II of the Ohio Constitution prohibits the retroactive impairment of vested substantive rights, the General Assembly may make retroactive any legislation that is merely remedial in nature. State v. Consilio, 114 Ohio St.3d 295, 2007-Ohio-4163, 871 N.E.2d 1167, ¶ 9, citing State v. LaSalle, 96 Ohio St.3d 178, 2002-Ohio-4009, 772 N.E.2d 1172, ¶ 13, and State ex rel. Slaughter v. Indus. Comm. *130(1937), 132 Ohio St. 537, 542, 8 O.O. 531, 9 N.E.2d 505. Thus, courts apply a two-part test to evaluate whether statutes may be applied retroactively. First, the court determines as a threshold matter whether the statute is expressly made retroactive. Consilio at ¶ 10, citing LaSalle, 96 Ohio St.3d 178, 2002-Ohio-4009, 772 N.E.2d 1172, ¶ 14, citing Van Fossen, 36 Ohio St.3d 100, 522 N.E.2d 489, at paragraphs one and two of the syllabus. Then, if the statute is clearly retroactive, the court determines whether it is substantive or remedial in nature. Consilio at ¶ 10, citing LaSalle at ¶ 14.
{¶ 27} Here, R.C. 4123.512(H) states:
{¶ 28} “This section applies to all decisions of the commission or the administrator on November 2, 1959, and all claims filed thereafter are governed by sections 4123.511 and 4123.512 of the Revised Code.
{¶ 29} “Any action pending in common pleas court or any other court on January 1, 1986, under this section is governed by former sections 4123.514, 4123.515, 4123.516, and 4123.519 and section 4123.522 of the Revised Code.”
{¶ 30} Because this provision refers to “this section” rather than just division (H) of the statute, it encompasses all of R.C. 4123.512, including division (D), which limits the employee’s ability to unilaterally dismiss the complaint. Thus, the legislature expressly stated in the codified portion of the statute that R.C. 4123.512 applies retroactively.
{¶ 31} Despite the plain, codified language of the statute demonstrating a legislative intent for the statute to apply retroactively, the majority relies upon an uncodified provision of 2006 Am.Sub.S.B. No. 7 to determine that the legislature intended the statute, with the exception of division (H), to apply prospectively. Specifically, Section 3 of Am.Sub.S.B. No. 7 provides: “This act applies to all claims pursuant to [R.C. Chapter 4123] arising on and after the effective date of this act, except that division (H) of section 1123. 512 as amended by this act also applies to claims that are pending on the effective date of this act.” (Emphasis added.) This uncodified statement of legislative intent conflicts with the language of the statute as codified, which plainly calls for retroactive application. I would resolve this conflict between the codified and uncodified provisions of Am.Sub.S.B. No. 7 by giving effect to the codified law.
{¶ 32} Moreover, the provision of R.C. 4123.512(D) prohibiting the claimant from dismissing the employer’s appeal by dismissing the complaint without the employer’s consent is procedural, affecting a remedial, rather than a substantive right. It does not affect any right Thorton may have to collect workers’ compensation benefits, but changes the procedures available to enforce that right. See, e.g., State ex vel. Kilbane v. Indus. Comm. (2001), 91 Ohio St.3d 258, 259, 744 N.E.2d 708 (holding that the settlement-hearing provisions of former R.C. 4123.65, involving workers’ compensation claims, constituted a remedial right that *131the legislature could change or revoke without offending the Constitution). Therefore, retroactive application of R.C. 4123.512(D) will not offend Ohio’s constitutional prohibition against the retroactive impairment of vested substantive rights.
Mitchell A. Stern, for appellee Robert Thorton.
Willacy, LoPresti & Mareovy and Aubrey B. Willacy, for appellant.
Richard Cordray, Attorney General, Benjamin C. Mizer, Solicitor General, Elise Porter, Assistant Solicitor, and Virginia E. Fisher, Assistant Attorney General, for appellee Administrator of Workers’ Compensation.
{¶ 33} Lastly, it is apparent to me that the legislature has addressed the problematic procedural quagmire resulting from the requirement that the employee-claimant file the complaint when the employer appeals to the common pleas court — a practice which has permitted the claimant to dismiss the complaint and collect additional benefits until the complaint is refiled.
{¶ 34} By the plain language of R.C. 4123.512(D), the General Assembly has ended this practice. It is wholly incongruent to my way of thinking that the legislature would recognize this problem, enact legislation to preclude it from occurring, yet leave all such pending matters subject to unilateral dismissal by the employee. Either the employee’s right to voluntarily dismiss the complaint in an employer appeal exists or it does not. The abounding confusion over the retroactive application of this provision is resolved by the plain language of the codified statute.
{¶ 35} Accordingly, I would reverse the judgment of the court of appeals and hold that the R.C. 4123.512(D) prohibition against unilateral dismissal by the claimant applies to claims pending at the time of its enactment.
Lundberg Stratton, J., concurs in the foregoing opinion.